December 03, 2010


Mr. Jeffrey D. Janota
Henslee Schwartz LLP
816 Congress Avenue, Suite 800
Austin, TX 78701


Mr. Edwin Todd Lipscomb
Loree, Hernandez & Lipscomb
14607 San Pedro, Suite 125
San Antonio, TX 78232
Honorable Gene Knize
Judge, 40th District Court
101 West Main
Waxahachie, TX 75165-3700

RE:   Case Number:  09-0703
      Court of Appeals Number:  10-09-00119-CV
      Trial Court Number:  74551

Style:      IN RE  OLSHAN FOUNDATION REPAIR COMPANY, LLC AND OLSHAN
      FOUNDATION REPAIR COMPANY OF DALLAS, LTD.

Dear Counsel:

      Today the Supreme Court of Texas  issued  an  opinion  in  the  above-
referenced  cause.   You  may   obtain   a   copy   of   the   opinion   at:
http://www.supreme.courts.state.tx.us/historical/recent.asp.  (See  December
3, 2010 orders)
      If you would like the opinion by email, please contact  Claudia  Jenks
at claudia.jenks@courts.state.tx.us or call (512)463-1312 ext. 41367.


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosure
|cc:|Ms. Melanie Reed|
|   |                |
|   |Ms. Sharri      |
|   |Roessler        |